Title: To James Madison from Conway and Fortescue Whittle, 27 July 1812
From: Conway,Whittle, Fortescue
To: Madison, James


        
          Norfolk, July 27th., 1812.
        
        The Petition of the subscribers, Conway Whittle, and Fortescue Whittle, Merchants, and Partners, trading together in the borough of Norfolk and state of Virginia, under the firm and style of C. & F. Whittle, Agents and Attornies in fact for James Whittle of the town of Liverpool and Kingdom of Great Britain,
        Respectfully represents;
        That some time during the month of February last past, a British ship called the Adventure arrived in the port of Norfolk, being brought thither by the master and crew of an American vessel, who had received the said Ship Adventure, together with the cargo wherewith she was then laden, from the commander of some French frigates, by which she had been captured, and which said French frigates had previously captured and burnt the American brig in which the master and Crew above mentioned had originally sailed from the United States;
        That upon the arrival of the said Ship Adventure in Norfolk as aforesaid, she was libelled by the said Master and Crew of the American Brig who brought her in, and was also claimed by the United States, as being forfeited under the act interdicting the introduction into the United States of Articles of British growth or manufacture;
        That on the 20th. day of February last past, the said libel and claim came on to be heard before the Judge of the Court of the United States for the district of Virginia, when the said Court, by Interlocutory decree, directed the said Ship Adventure to be sold;
        That in pursuance of this decree the said ship Adventure was sold, and purc[h]ased by your petitioners as the agents and attornies in fact of the said James Whittle, under powers received by them from him for that purpose—all which will fully appear by the annexed Records, to which your petitioners beg leave to refer, and pray to be considered as a part of this their petition.
        Your petitioners beg leave further to state to your Excellency, that the aforesaid Ship Adventure being greatly out of repair at the time of their purchase, as aforesaid, it became necessary to put her into the Carpenter’s hands to undergo a thorough repair, before she could proceed to

Sea, and she was accordingly placed in the hands of a Shipwright to be so repaired; but before the requisite repairs could be completed, War was declared to exist between the United States and Great-Britain, in consequence of which the officers of the United States have refused to permit the said Ship Adventure to depart on her intended voyage for Liverpool.
        Wherefore your petitioners most humbly pray of your Excellency, that, as the said James Whittle is a subject of the Crown of Great Britain, residing in Liverpool, whose said ship has been thus found within the limits of the United States on the declaration of the war, your Excellency by virtue of the power and authority given to you by the act of Congress passed on the 6th. of the present month, entitled “An Act to prohibit American Vessels from proceeding to or trading with the enemies of the United States, and for other purposes,” would be pleased to give your petitioners, as agents and attornies in fact of the said James Whittle, a British subject, a Passport for the safe transportation of the said Ship Adventure, belonging to the said James Whittle, and which said ship is now within the limits of the United States, from this port of Norfolk to the Port of Liverpool. And your petitioners as in duty bound will ever pray &c
        
          C. F. Whittle
        
      